PER CURIAM.
This question involves no question of law not decided in the case of Armour Packing Co. v. Brown, 76 Minn. 465. Counsel for appellant claim that the facts in the two cases are dissimilar, in that in the former case the assignment was made by a corporation,, by its president and secretary, pursuant to a resolution of its board of directors authorizing them to make only an assignment under our insolvency laws for the benefit of its creditors, while in the latter case the assignment was by an individual. This does not distinguish the cases, for in each the only assignment made was one pursuant to the insolvency law for the benefit of creditors releasing their claims. This case is therefore ruled by that of Armour Packing Co. v. Brown.
Order affirmed.